Conviction for failure to stop and render aid; punishment, two years in the penitentiary.
There are no facts or bills of exception in the record. All matters of procedure appear regular, save that in entering sentence no note was taken of the indeterminate sentence law. The penalty in connection with this offense is confinement in the penitentiary for some period of years not exceeding five. Appellant was sentenced to confinement in the penitentiary for not less than two nor more than two years. The sentence will be reformed so as to direct appellant's confinement in the penitentiary for some period of time not exceeding two years. As reformed, the judgment will be affirmed.
Judgment reformed, and, as reformed, affirmed.
                    ON MOTION FOR REHEARING.